     Case 4:19-cv-00322-WTM-CLR Document 8 Filed 07/20/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT FOR
                   THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


LARRY RYAN WILLIAMS,


           Plaintiff,

V.                                              CASE NO. CV419-322


OFFICER GILL; OFFICER BROWN;
CORPORAL WILCOX; and ANY AND
ALL OFFICERS, AGENTS,
DEPARTMENTS, JAILS, OR
FACILITY INVOLVED;


           Defendants.




                                 ORDER


           Before the Court is the Magistrate Judge's Report and

Recommendation (Doc. 7), to which no objections have been

filed. After a careful review of the record, the report and

recommendation is ADOPTED as the Court's opinion in this case.

As     a    result.     Plaintiff's    claims   are   DISMISSED    WITHOUT

PREJUDICE. The Clerk of Court is DIRECTED to close this case.


           SO ORDERED this            day of July 2020.



                                        WILLIAM T. MOORE,
                                        UNITED STATES   DISTRICT   COURT
                                        SOUTHERN   DISTRICT OF GEORGIA
